Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,338,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims have been broadened in scope and are therefore anticipated by the patented claims. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Objections
Independent claim 15 is objected to because of the following informalities: The second iteration of claim 15 is a typo and should read as claim 16. For examination, this claim has been examined as being claim 16.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “said base” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9, 12, 13, 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mano US PAT 7049746.
As for claim 1, Mano discloses a substrate (110, see Figures 14-25) comprising: a first plurality of LEDs mounted on one side of the substrate (see plural LEDs 20 on top side of substrate 110, See figure 14b, Fig 17, Fig 18) ; and a second plurality of LEDs mounted on an opposite side of the substrate (LEDs 20 on underside of 110, same figures), wherein: the first and second plurality of LEDs collectively define a light source (each side is interpreted as collectively defining a light source), and the first and second plurality of LEDs are oriented generally in corresponding arcs (Fig 14a shows a configuration with a plurality of LEDs, for example 3 of the LEDS 20, that are interpreted as being in an arc orientation, see below).


    PNG
    media_image1.png
    385
    538
    media_image1.png
    Greyscale

As for claim 9, Mano discloses said substrate is generally flat (see 110, Figs 14+).
As for claim 12, Mano further disclose in which said substrate is oriented parallel to a line extending from said base (see for example how substrate 110 is parallel to base shown in Fig 18, when interpreting the base as side edge 116).
As for claim 13, Mano further discloses said substrate is oriented perpendicular to a line extending from said base (see for example how substrate 10/110 is perpendicular to base shown in Fig 13, 14b).
As for claim 15, Mano further disclose one or more of the first or second plurality of LEDs are connected in series (column 10 lines 25+)


20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright US 2004/0184272.
As for claim 20, Mano discloses a substrate (pcb 14) comprising: a heat sink comprising at least one conductive heat island on each side of said substrate (heat sink: heat islands 20B or 20a corresponding to 12E on right side of substrate and heat island 12B on left side of substrate, as shown below in Figure 1, rotated 90 degrees counterclockwise); a first plurality of LEDs mounted on one side of the substrate (LEDs corresponding to 12e, Fig 1); and a second plurality of LEDs mounted on an opposite side of the substrate (LEDs corresponding to 12b), wherein: the first and second plurality of LEDs collectively define a light source (both are interpreted as defining a light source), and each LED of said first and second plurality of LEDs is mounted proximate said heat sink (LEDs are mounted proximate to 12E and 12B, respectively).

    PNG
    media_image2.png
    535
    357
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mano in view of Mazzochette US 2005/0189557.
As for claim 2, Mano discloses the device as discussed above, but fails to teach or disclose further comprising a heat sink, the heat sink being located proximate each LED of said first and second plurality of LEDs.
Mazzochette teaches a heat sink 101 for an LED device and substrate (see Fig 1), the heat sink being located proximate each LED of said first and second plurality of LEDs (proximate to 102, Fig 1).  It would have been obvious for one having ordinary skill in the art to utilize the heat sinking structure of Mazzochette in with the device of Mano to facilitate dissipating heat away from the LEDs. One would have been motivated to make this combination to improve cooling in the device of Mano.

s 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mano in view of Wright US 2004/0184272.
As for claim 16, Mano discloses a light source comprising: a first set of LEDs mounted on one side of a substrate (see plural LEDs 20 on top side of substrate 110, See figures 14b, Fig 17, Fig 18), a second set of LEDs mounted on an opposite side of said substrate (LEDs 20 on underside of 110, same figures), said first and second plurality of LEDs being oriented generally in corresponding arcs (Fig 14a shows a configuration with a plurality of LEDs, for example 3 of the LEDS 20, that are interpreted as being in an arc orientation, see indication of Fig 14a corresponding to the discussion of claim 1).  Mano fails to teach a set of electrically isolated heat sinks defined in a first portion of said substrate, each LED of said first and second sets of LEDs being mounted proximate at least one electrically isolated heat sink of said set of electrically isolated heat sinks. Wright teaches electrically isolated heat sinks (see abstract and paragraph 0010). It would have been obvious for one having ordinary skill in the art to utilize the electrically isolated heat sinks of Wright in the device of Mano to facilitate dissipating heat away from the LEDs. One would have been motivated to make this combination to improve cooling in the device of Mano.
As for claim 19, in another embodiment Mano teaches the light source is part of an LED lamp having a base and wherein: said base is oriented about a central axis extending there-through; and said substrate extends along and parallel to said central axis (see central axis and orientation of base 82 with respect to substrate 10, Fig 13). It would have been obvious for one having ordinary skill in the art to utilize this bulb configuration having a base with the embodiment of Fig 14 where having the device .

Allowable Subject Matter
Claims 3-8, 10, 11, 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art fails to teach or disclose:
	3. The substrate according to claim 2, further comprising a drive circuit electrically connected to a base of an LED lamp, wherein said drive circuit is mounted on a circuit board extending from said flat substrate, said circuit board extending into said base, said substrate being spaced from said base.
	4. The substrate according to claim 2, in which said heat sink comprises at least one conductive heat island on each side of said substrate, each LED of said first plurality of LEDs being proximate a heat island on said one side, and each LED of said second plurality of LEDs being proximate a heat island on said opposite side.
	10. The substrate according to claim 2, further comprising a drive circuit for said LEDs, said drive circuit being located proximate and electrically connected to a base of a LED lamp.

	18. The light source according to claim 16, wherein the light source is part of an LED lamp and wherein: said LED lamp further comprises a drive circuit for said LEDs, and each LED of said first and second sets of LEDs is further mounted proximate a second portion of said substrate so as to provide electrical connection between said drive circuit and each LED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875